DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Status of Claims
Claims 1-19 are pending.

Election/Restrictions
Applicant’s election of Invention II, claims 10-18, in the reply filed on 28 July 2020 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 1-9 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 28 July 2020.
Claims 10-18 are presented for examination herein.

Information Disclosure Statement
The information disclosure statement (IDS) filed 08/28/2017, 10/24/2017, 02/07/2018, 05/01/2018, 05/31/2018, 10/23/2018 and 02/28/2019 has been considered by the Examiner.  A signed and initialed copy of the IDS is included with the instant Office Action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-15 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,220,688 (hereafter ‘688) in view of PAGE (US 4,432,968; cited in IDS filed 08/28/2017). 
Regarding instant claims 10-15, claim 1 of ‘688 recites a method comprising dissolving a capsule in the GI tract (e.g. including stomach), wherein the capsule contains a plurality of expandable structures; and releasing the plurality of expandable structures into the GI tract (e.g. including the stomach), wherein the release is caused by the dissolution of the capsule in the GI tract (e.g. physical-chemical mechanism/associated with an acid pH/neutral or basic pH); and opening of self-opening barrier of each of the plurality of expandable structures that comprises sucking GI tract content into each of the plurality of expandable structures (e.g. capturing content in the stomach and diffusion/osmotic force/capillary force).  Claim 2 of ‘688 recites that the self-opening barriers close when the expandable structure is filled with GI tract content.  Claim 5 of ‘688 recites that the GI tract content in the plurality of expandable structures is retained and does not escape the plurality of expandable structures.  Claim 6 of ‘688 recites that the plurality of expandable structures journey throughout and out of the GI tract.  Claim 12 of ‘688 recites that the GI tract content weighs at least 5 times the device comprising a capsule and plurality of expandable structures.
The claims of ‘688 do not specifically recite that the expandable structures are beads.  The deficiency is made up for by the teachings of Page.
Page is primarily directed towards pharmacologically-acceptable fat imbibing polymers are introduced into the gastrointestinal tract of animals to control body weight (abstract).
Regarding claim 1, Page teaches a method for controlling the body weight of animals by administration of a polymer (column 2, lines 45-46).  Page teaches that the polymer is administered in a form that can be conveniently introduced into the gastrointestinal tract in a manner which allows sufficient contact of the polymer and that the form of the polymer includes beads (column 9, lines 16-26).
It would have been prima facie obvious to the person of ordinary skill in the art at the time the invention was made to use plurality of expandable structures in the method of the claims of ‘688, that are in the form of beads.  The person of ordinary skill in the art would have been motivated to make those modifications to obtain expandable structures that are conveniently introduced into the gastrointestinal tract and which provides sufficient contact by using forms including beads of the expandable structures, and reasonably would have expected success because Page teaches a method for controlling the body weight of animals by administration of a polymer (column 2, lines 45-46).  Page teaches that the polymer is administered in a form that can be conveniently introduced into the gastrointestinal tract in a manner which allows sufficient contact of the polymer and that the form of the polymer includes beads (column 9, lines 16-26).

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,220,688 (hereafter ‘688) in view of Page as applied to claims 10-15 and 17 above, and further in view of PARK (US 2001/0038831 A1). 
The claims of ‘688 do not recite and Page does not teach that the plurality of beads includes one or more of the following:  hydrogels, super absorbent polymers, and cross-linked polymers.  The deficiency is made up for by the teachings of Park.
Park is primarily directed towards super-absorbent hydrogel composite used for including diet control and treating obesity (abstract and paragraph [0211]).
Regarding claim 16, Park teaches superabsorbent hydrogels which swell in the stomach can be used for dieting control and treat obesity (paragraph [0211]).
It would have been prima facie obvious to the person of ordinary skill in the art at the time the invention was made to use plurality of expandable structures in the method of the claims of ‘688, that are in the form of beads; and wherein the expandable structures are super-absorbent hydrogel.  The person of ordinary skill in the art would have been motivated to make those modifications because super-absorbent hydrogel are suitable for the same purpose (e.g. treating expanding in the GI tract) as the expandable structures of the claims of ‘688 which one of ordinary skill in the art would substitute as the expandable structures in the method in the claims of ‘688, and reasonably would have expected success because Park teaches superabsorbent hydrogels which swell in the stomach can be used for dieting control and treat obesity (paragraph [0211]).

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,220,688 (hereafter ‘688) in view of Page as applied to claims 10-15 and 17 above, and further in view of CANTENYS (5,129,915). 
The claims of ‘688 do not recite and Page does not teach that the capsule dissolves at a pre-set temperature.  The deficiency is made up for by the teachings of Cantenys.
Cantenys is primarily directed towards a balloon intended to be swallowed and to occupy a given volume of the stomach in order  to permit  weight reduction of an individual (abstract).
Regarding claim 18, Cantenys teaches a coating that melts under the effect of the temperature within the stomach (claim 1 of Cantenys).
It would have been prima facie obvious to the person of ordinary skill in the art at the time the invention was made to use plurality of expandable structures in the method of the claims of ‘688, that are in the form of beads; and wherein the capsule in the method of the claims of ‘688 melts in the stomach.  The person of ordinary skill in the art would have been motivated to make those modifications to release the expandable structures specifically in the stomach to treat obesity or for dieting, and reasonably would have expected success because Cantenys teaches a coating that melts under the effect of the temperature within the stomach (claim 1 of Cantenys).

Conclusion and Correspondence
	No claims are found allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P NGUYEN whose telephone number is (571)270-5877.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/John P Nguyen/
Examiner, Art Unit 1619




/Robert T. Crow/Primary Examiner, Art Unit 1634